By the Court :
The misrepresentation charged in the bill is not made out in proof, although it is plain that the complainants have made a hard and losing bargin. The lots appear to have been purchased upon speculation under the impression that a town would grow up and property be valuable. The purchaser was on the ground and could judge for himself. He seems to have had the same opportunity to form a correct opinion that was possessed by the other party. A court *of equity never interferes to relieve against a contract, made in good faith, where both parties are mistaken as to the value. Had any circumstance given a great and sudden rise to lots in this town, the proprietors could not have asked equity to give them a new bargain against Hunter by increasing the price he was to pay. It was an equal risk, and equity can not interpose.
By procuring Thomas Hunter to execute the notes as security after they became due, John Hunter then affirmed the contract, and acknowledged its continued obligation, although not performed by the other party making a conveyance. To make the state of the title a ground for rescinding the contract, the purchasers should have tendered payment of the purchase money and demanded a title ; or if the tender was not necessary in this case, he should have claimed his deed, or have taken some.steps avowing an intention to give up the bargain.' He has not shown that he was ignorant of the state of the title when he purchased, and we are not to presume it.